file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-028%20Opinion.htm




                                                               No. 00-028

                          IN THE SUPREME COURT OF THE STATE OF MONTANA

                                                            2000 MT 271N

                                                  IN RE THE MARRIAGE OF

                                                            LORI AITKEN,

                                                    Petitioner and Respondent,

                                                                     and

                                                          RAY W. AITKEN,

                                                    Respondent and Appellant.

                        APPEAL FROM: District Court of the Eighteenth Judicial District,

                                                In and for the County of Gallatin,

                                         Honorable Mike Salvagni, Judge Presiding

                                                    COUNSEL OF RECORD:

                                                             For Appellant:

                                         Ray W. Aitken, Pro Se, Missoula, Montana

                                                            For Respondent:

                               J. Reuss, Wright, Tolliver and Guthals, Billings, Montana

                                               Submitted on Briefs: June 8, 2000
                                                  Decided: October 26, 2000

                                                                   Filed:

                                   __________________________________________

file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-028%20Opinion.htm (1 of 3)3/30/2007 11:21:50 AM
 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-028%20Opinion.htm




                                                                    Clerk



Chief Justice J. A. Turnage delivered the Opinion of the Court.

¶1 Pursuant to Section I, Paragraph 3(c), Montana Supreme Court 1996 Internal Operating
Rules, the following decision shall not be cited as precedent. It shall be filed as a public
document with the Clerk of the Supreme Court and shall be reported by case title,
Supreme Court cause number and result to the State Reporter Publishing Company and to
West Group in the quarterly table of noncitable cases issued by this Court.

¶2 In dissolving the parties' marriage, the Eighteenth Judicial District Court, Gallatin
County, determined that Ray W. Aitken was not the father of the minor child named in the
dissolution action. From that ruling, Ray appeals.

¶3 Ray argues that the District Court erred in concluding that he was not the natural or
adoptive father of the minor child. He cites the presumption that he was the child's father
under § 40-6-105(1), MCA, because he was married to the child's mother, the child's birth
certificate named him as the father, and he accepted the child into his home. The District
Court found, however, that the statutory presumption of paternity was rebutted by the
affidavit submitted by the child's mother, Lori Aitken. In that affidavit, Lori stated that the
child had been born before she met Ray, that Ray is not the child's biological father, and
that Ray's subsequent arrangement to have his name placed on the child's birth certificate
occurred only after she had withdrawn her consent for him to do so.

¶4 We review findings of fact to determine whether they are clearly erroneous and
conclusions of law to determine whether they are correct. In re Marriage of Scott (1997),
283 Mont. 169, 173, 939 P.2d 998, 1000. Having reviewed the record, we conclude that
the above finding is not clearly erroneous, and the resulting legal conclusion is correct.

¶5 Ray next asserts that the District Court erred in rejecting his arguments that Lori was
barred by both collateral estoppel and equitable estoppel from raising the matters
discussed in her affidavit. Ray claims that Lori has litigated these same issues in other
courts, in relation to youth in need of care proceedings concerning the child. However,
Ray has not established that any final judgment was ever issued in the prior proceedings,
as would be necessary for the doctrine of collateral estoppel to apply. See Estate of Eide v.

 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-028%20Opinion.htm (2 of 3)3/30/2007 11:21:50 AM
 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-028%20Opinion.htm


Tabbert (1995), 272 Mont. 180, 184, 900 P.2d 292, 295. Further, as the District Court
found, Ray has failed to demonstrate the first necessary element of equitable estoppel:
conduct, acts, or language amounting to a representation or a concealment of a material
fact. See In re Marriage of K.E.V. (1994), 267 Mont. 323, 331, 883 P.2d 1246, 1252.
Specifically, since the child was undisputedly born before the parties knew each other,
Ray cannot seriously contend that he was unaware that he was not the child's birth father.
Further, Ray submitted no evidence suggesting that Lori told him that he was the child's
birth father. We hold that the District Court was correct in concluding that Ray's collateral
estoppel and equitable estoppel arguments were without merit.

¶6 Finally, Ray asserts that the court "erred when it ignored the Gender Based
Discrimination Between Spouses law." Ray's brief does not further identify the "Gender
Based Discrimination Between Spouses law," instead referring only obliquely to equal
justice and due process guarantees. It is not a court's obligation to conduct legal research
on a party's behalf, guess at the party's precise position, or develop a legal analysis which
may lend support to that position. See Johansen v. State, Dept. of Natural Resources, 1998
MT 51, ¶ 24, 288 Mont. 39, ¶ 24, 955 P.2d 653, ¶ 24. We therefore decline to further
address this argument.

¶7 Affirmed.

                                                        /S/ J. A. TURNAGE

                                                               We concur:

                                                         /S/ JIM REGNIER

                                                /S/ WILLIAM E. HUNT, SR.

                                               /S/ W. WILLIAM LEAPHART

                                                /S/ TERRY N. TRIEWEILER




 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-028%20Opinion.htm (3 of 3)3/30/2007 11:21:50 AM